Order entered February 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01075-CR

                               JORGE GUTIERREZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-47178-M

                                            ORDER

       The Court REINSTATES the appeal.

       On January 22, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested preparation of the record; (4) Belinda Baraka is the court reporter who

recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the reporter’s

record is her “backlog of appellate records”; and (6) Ms. Baraka requested thirty days from the

February 9, 2015 findings to file the reporter’s record.
           We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to file the complete reporter’s record, including all exhibits admitted into evidence, by 4:00 p.m.

on FRIDAY, MARCH 13, 2015.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.


                                                      /s/    ADA BROWN
                                                             JUSTICE